Citation Nr: 1424109	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-18 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to an increased initial rating for PTSD, currently evaluated as 30 percent disabling.

3. Entitlement to an increased rating for the residuals of a urinary tract stone, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1968, from August 1968 to June 1972, and from April 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted the Veteran service connection for PTSD, at a 30 percent evaluation, and denied service connection for hearing loss, and a February 2011 RO decision that continued the Veteran's evaluation for his service connected residuals of a urinary tract stone at a 10 percent evaluation.  These issues were remanded for further development in an October 2013 Board decision, and now return again before the Board.

The Veteran received a videoconference hearing before the undersigned Veterans Law Judge at the RO in May 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran does not currently have any symptomatology related to his residuals of a urinary tract stone.

2. The Veteran's PTSD symptomatology results in no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptomatology as anxiety, insomnia, and nightmares; the Veteran currently has nonservice connected severe dementia.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent, for the Veteran's service connected residuals of a urinary tract stone, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.115a, 4.115b, Diagnostic Codes 7509, 7512 (2013).

2. The criteria for an increased initial evaluation for PTSD, in excess of 30 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously remanded this claim in October 2013 for VA records, specifically for outstanding records and multiple VA examinations. Attempts were made to obtain all outstanding identified records, the Veteran had VA examinations in February and March 2014, and the claims were readjudicated in a March 2014 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in June 2010, August 2010, October 2012, November 2013, and a Remand dated October 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  There are some private treatment records associated with the Veteran's claims file, and the Veteran has not indicated that there are any other relevant outstanding private treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded VA examinations in February and March 2014, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2012), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased rating claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case for the Veteran's PTSD, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Entitlement to an increased initial rating for PTSD, currently evaluated as 30 percent disabling.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) . When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) .

Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in 38 C.F.R. § 3.310(a) , disability resulting from them may not be service-connected. However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service- connected. See 38 C.F.R. § 4.127 .

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130  (incorporating by reference the VA's adoption of the American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The criteria for rating psychiatric disability are contained in the General Rating Formula. 38 C.F.R. § 4.130.  Under rating criteria for rating PTSD, a 30 percent rating is assigned where the disability picture is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9411. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Taking into account all relevant evidence, the Board finds that the criteria for an evaluation in excess of 30 percent, for the Veteran's PTSD, have not been met.  As stated above, in order to warrant an evaluation in excess of 30 percent, the Veteran would have to be found to have occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The evidence simply does not show that the Veteran has such symptomatology related to his service connected PTSD.

The Veteran was accorded a VA mental health examination in November 2010.  His claims file was reviewed and pertinent service and medical history was discussed He complained of sleep problems.   This examination showed the Veteran was neatly groomed and speech was normal.  He was cooperative, and affect was normal.  Mood was anxious.  He was oriented times 3, and thought process and content were normal.  Judgment was also normal.  Intelligence was above average, insight was appropriate, impulse control was good, and proverbs were interpreted appropriately.  He reported sleep disturbances but no panic attacks.  After a comprehensive mental status evaluation that was essentially normal with some
anxiety observed,  he was diagnosed with PTSD due to Vietnam combat including fear of enemy hostile action.  The examiner opined that the Veteran has occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.

During the Veteran's May 2013 hearing testimony, he discussed the symptomatology that he had which he felt was secondary to his service connected PTSD.

Current Vet Center and VA outpatient treatment records dated 2011 to the present show that the Veteran has received ongoing treatment for a variety of complaints, including nightmares, insomnia, anger, memory loss, anxiety, and dementia.  The records show a progressive increase in dementia since 2011.

A VA examination was conducted on March 11, 2014 and accompanied by a careful review of the Veteran's claims file.  On examination the clinician rendered a primary diagnosis of major neurocognitive disorder due to Alzheimer's disease, and a secondary diagnosis of PTSD by history.  The examiner indicated that the Veteran's memory and intellectual impairments due to Alzheimer's disease are so profound that they overshadow all of factors involved in his ability to function.  It is likely that the Veteran's symptoms of PTSD play no role in his current unemployability.  PTSD is at heart an intrusion of past trauma memories into the present.  Alzheimer's disease involves a progressive loss of memory and intellectual abilities.  As the Alzheimer's disease progresses, the Veteran has less and less recall of past memories, including trauma memories, and therefore will be less and less impacted by past trauma memories intruding into the present.  In fact, at the time of this examination the Veteran was unable to report a full symptom pattern of PTSD and the diagnosis of PTSD could only be made on an historical basis and with the assistance of his wife.  If the Global Assessment of Function (GAF) were used under DSM-IV criteria, his level of impairment would equate to a GAF score of 10. The GAF score of 10 would be based on his memory and intellectual impairments due to Alzheimer's Disease.  The examiner concluded that it is more likely than not that the Veteran's level of impairment/GAF score due strictly to PTSD can be no worse than at the time of his November 2010 PTSD examination due to the fact that as he loses his memory and intellectual abilities the impact of past trauma events will by definition lessen.

As described above, the Veteran does currently have significant memory loss, however, this is related to his dementia, not his PTSD.  And unfortunately, as the most recent examiner pointed out, the fact that the Veteran has lost his memory does mean that he will also lose the memory of past traumatic events,  At this point, the examiner indicates that the Veteran's PTSD can be no worse than that described in his November 2010 VA examination, which as noted above found minimal symptomatology, and nothing more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such that a 30 percent rating would be warranted, the rating the Veteran is currently in receipt of.

As such, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for the Veteran's service connected PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



Entitlement to an increased rating for the residuals of a urinary tract stone, currently evaluated as 10 percent disabling.

The Veteran is currently rated as 10 percent disabled for the residuals or a urinary tract stone, under Diagnostic Code 7508-7512.  Diagnostic Code (DC) 7508, located in 38 C.F.R. § 4.115b , provides that nephrolithiasis (the presence of kidney stones) should be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: 1. diet therapy; 2. drug therapy; 3. invasive or non-invasive procedures more than two times/year.  If rated under Diagnostic Code 7508, the rating assigned to the disability is 30 percent.  

Diagnostic Code 7509, also located in 38 C.F.R. § 4.115b, provides rating criteria for hydronephrosis.  A 10 percent evaluation is warranted for only an occasional attack of colic, requiring catheter drainage.  A 30 percent rating is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired. Severe hydronephrosis is to be rated as renal dysfunction.

Diagnostic Code 7512 provides that ratings for chronic cystitis should be rated as voiding dysfunction.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating. 38 C.F.R. § 4.115a . Urine leakage or incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times a day warrants a 40 percent rating.  Id.  Urine leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day warrants a 60 percent rating.  Id.  

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a  (2013).  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating. 

Obstructive symptomatology with or without stricture disease, requiring dilation 1 to 2 times per year, warrants a noncompensable rating.  38 C.F.R. § 4.115a.  A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization. 

Taking into account all relevant evidence, the Board finds that an increased rating is not warranted for the Veteran's residuals of a urinary tract stone.  As noted above, in order to warrant an increased rating, the Veteran would have to be found to have frequent attacks of colic with infection and impaired kidney function, incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day, or a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  The Board does not find that the Veteran meets these criteria due to his service connected residuals of a kidney stone, as there is no evidence of record indicating that the Veteran currently has any residuals related to this service connected disability.

Reviewing the relevant evidence of record, in a January 2011 VA examination, he denied any further kidney stones since 1973.  He has had no procedures in the past 12 months, and has not had a special diet.  He was diagnosed with a history of kidney stones with no current effects.

At the Veteran's May 2013 hearing, indicated that he had significant problems with voiding, including having to use the bathroom every 30 minutes during the day, and getting up repeatedly at night.

A January 2014 VA examination report based on a review of the Veteran's claims file and a thorough examination found that the Veteran did not currently have any residuals of his prior urinary tract stone.  On examination, the Veteran denied pain or burning with urination, frequency and hesitancy, and incontinence.  The examiner indicated that the Veteran did not currently have any voiding dysfunction and had not had any kidney stones for many years.

Thus, the medical evidence of record shows that the Veteran does not currently have any residuals of the kidney stone he had in 1973.  While the Veteran is competent to testify to such matters as the frequency of his urination, and the Board does not doubt the veracity of the Veteran's testimony in that regard, the question of whether that symptomatology is related to the Veteran's service connected condition is one that is beyond the scope of his expertise as a lay person.  Two separate VA examinations have indicated that the Veteran does not currently have any residuals related to his service connected residuals of a urinary tract stone, and the Veteran has provided no medical evidence that contradicts that finding.  As such, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for this condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and urinary tract stone residuals with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran, or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is simply no evidence that either of these disabilities causes unemployability, and it does not appear to have been expressly raised by the Veteran.  Therefore, the Board does not find further consideration of a TDIU rating to be necessary.





ORDER

Entitlement to an increased initial rating for PTSD, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for the residuals of a urinary tract stone, currently evaluated as 10 percent disabling, is denied.


REMAND

As to the Veteran's claim of entitlement to service connection for hearing loss, the Board finds that a further remand is warranted.  Specifically, the Board notes that a VA examination was conducted in February 2014 and accompanied by a review of the Veteran's virtual records.  After a thorough examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The clinician opined that the Veteran's bilateral hearing loss was less likely as not incurred in service.  The rationale for his opinion was that hearing was normal at separation, and that he found no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.

However, a close review of the Veteran's service treatment records shows that, on a March 1968 separation examination, the Veteran was noted to have high frequency hearing loss in the right ear for the past 4 years.  While this examination did not contain any audiometric testing, and while a further August 1968 re-enlistment examination did not show any evidence of hearing loss, as the examiner does not appear to have reviewed this evidence in offering his opinion, and the Board therefore finds that this issue must be remanded in order that an addendum opinion be obtained from the February 2014 examiner, for him to consider all relevant evidence of record, including the Veteran's service treatment records, in offering his opinion.


Accordingly, the case is REMANDED for the following action:

1. Contact the examiner who examined the Veteran in February 2014 for his claimed hearing loss.  Have him review the entire claims file, particularly including the Veteran's service treatment records and the March 1968 separation examination which shows a diagnosis of high frequency hearing loss for the past 4 years.  Have him provide an addendum report, offering an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is related to service, specifically providing an opinion regarding the evidence contained in the Veteran's service treatment records.  The examiner should provide adequate reasons and bases for all opinions offered.

2. Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim for service connection for hearing loss.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


